Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 30, 2016

                                      No. 04-16-00598-CV

                                       Arturo CARRILLO,
                                            Appellant

                                                 v.

          HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV03830
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        Ms. Kay Counsellor is one of the court reporters responsible for preparing, certifying, and
filing the reporter’s record in this appeal. On September 28, 2016, Ms. Counsellor filed a
Notification of Late Record stating appellant had not designated a record.
        If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing from Ms. Counsellor, no later than October 11, 2016, that a
reporter’s record be prepared and (2) designate in writing, no later than October 11, 2016, the
exhibits and those portions of the record to be included in the reporter’s record. Id. The
appellant is hereby ORDERED to file a copy of the request with both the trial court clerk, id. at
34.6(b)(2), and this court no later than October 11, 2016.

        If appellant fails to provide such written proof that he has designated the record within
the time provided above, appellant’s brief will be due within thirty (30) days from the date of this
order, and the court will only consider those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       If appellant designates the reporter’s record, Ms. Counsellor is ORDERED to file the
record within thirty days of receiving the designation.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court